Title: From Benjamin Franklin to Ezra Stiles, 10 July 1755
From: Franklin, Benjamin
To: Stiles, Ezra


Dear Sir
Philada. July 10. 1755
This is only to acknowledge the Receipt of three very agreable Letters from you, and to promise an Answer as soon as I have a little got thro’ a Hurry of Business, that beats every philosophical Thought out of my Head. As you are on the Study of Magnetism, I send you herewith a Work of the greatest Master of Practical Magnetics that has appear’d in any Age. With very great Esteem and Respect, I am, Sir, Your most obedient humble Servant
B. Franklin
Mr. Stiles.
 Endorsed: B Franklin’s Letter July 10th 1755. Received July 16. 1755.